DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Rausch et al. (2004/0007280) in view of Mizutari et al. (JP 2003286045, machine translation provided) and Bartsch (2004/0129026). Regarding claims 1-3, Rausch teaches a method for manufacturing a glass tube comprising providing for a glass tube with a through-hole formed in tube wall of the glass tube ([0016]), thermally cutting the tube, and forming a sealed portion on a predetermined portion of a glass tube between a first end and a through hole ([0019], figure 2). Rausch teaches forming a through hole in a glass tube with two ends and balancing a pressure ratio within the glass tube .
Regarding claim 2, Mizutari shows in figure 1, forming a through hole near a first end of the glass tube, and sending air into the opening at the second send toward the first end.
Regarding claim 5, Rausch teaches the glass tube is used as a medicinal container ([0001]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rausch et al. (2004/0007280) in view of Mizutari et al. (JP 2003286045, machine translation provided) and Bartsch (2004/0129026) as applied to claim 1 above, and further in view of Cozzoli (2,379,343). Mizutari teaches forming the through hole with a burner that uses a gas mixture of oxygen and hydrogen as fuel, and the burner is arranged a distance from the glass tube ([0016], figure 1).  Mizutari doesn’t specify a specific distance, but 3mm is a very small distance, and it would appear in figure 1, a distance of greater than 3mm is suggested. Furthermore, Cozzoli teaches processing a glass tube with a burner, wherein the distance from the burner to the glass tube is adjusted so as to position the flame at the required place on the glass tube (page 3 left column lines 47-51). This suggests the distance is a result effect variable for achieving the desired processing of the glass tube with a burner. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for an arrangement of the burner of Mizurati at a desired position, such as ≥3mm, from the glass tube, as placement of the flame on the glass tube can be varied to have the predictable effect on the glass tube, such as heating, piercing, melting, etc.   
Response to Arguments
Applicant’s arguments, filed September 30, 2021, with respect to the rejection(s) of claim 1 under Rausch and Mizutari have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bartsch.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741